STONE, J.
We cannot agree that the provisions of section 2049 of the Code are confined to persons of African blood. We think they embrace all persons who are claimed and held as slaves.
[2.] Under the principles we laid down in the case of Thrasher v. Ingram, 32 Ala. 645, and in Buford v. Gould, at the present term, the city court erred in refusing to suppress the depositions of the witnesses, Edward Ban ett and Williafn Castell.
[3.] The court erred, also, in excluding the evidence of the witness', Patrick -Summer. Although he was Mr. Earrelly’s vendor, yet that fact is shown only by his deposition, which was offered in evidence. In the same deposition it is shown that he, the witness, was the defendant’s vendor only in .this, that he had sold Ms interest in the petitioner to Earrelly. This language implies only a quit-claim, and not that the witness was bound to indemnify Farrelly, should his title fail. It is not, by anything in this record, made to appear that the record of recovery in this case can be evidence for or against him in another suit, in the legal sense of that term. — Code, § 2302; Harris v. Plant & Co., 31 Ala. 639; Rupert v. Elston, at the present term.
[4.] The questions raised on that part of Mrs. Thompson’s testimony which was objected to, and on the charge, may be considered together. They present the question of the admissibility and competency of certain evidence to prove the status of the petitioner. We think it clearly competent, in such case, to prove that the mother of petitioner, before and about the time she gave birth to Louisa, went at large, uncontrolled in her movements, and that she was dealt with and treated as a free person; and that generally, her deportment was that of a person having control of her own movements. On such issue, it is also permissible to show, either that she was, or was not, under the direction and control of another. Whether such evidence is sufficient, or whether it is overturned by proof of ownership, is a question for the jury. Its weight must depend on the length of time and circumstances .•surrounding her, during which she is alleged .to hav.e .been *288mistress of her own movements. — Becton v. Ferguson, 22 Ala. 599. These rules are, perhaps, sufficiently definite to govern another trial.
Reversed and remanded..